INVESTMENT MANAGERS SERIES TRUST 235 West Galena Street Milwaukee, WI 53212 December 29, 2014 VIA EDGAR TRANSMISSION Ms. Anu Dubey U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust – AAM/HIMCO Unconstrained Bond Fund Request for Acceleration Dear Ms. Dubey: Pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) and Rule 488(a) of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), we request that effectiveness of Post-Effective Amendment No. 590 under the Securities Act and Amendment No.603 under the Investment Company Act of 1940, as amended, filed on Form N-1A on behalf of the Trust on December 29, 2014 be accelerated to December 31, 2014. Very truly yours, Investment Managers Series Trust By: /s/ Maureen Quill Maureen Quill President IMST DISTRIBUTORS, LLC 3 Canal Plaza, Suite 100 | Portland, ME 04101 December 29, 2014 VIA EDGAR TRANSMISSION Ms. Anu Dubey U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust – AAM/HIMCO Unconstrained Bond Fund Request for Acceleration Dear Ms. Dubey: As the principal underwriter of the Investment Managers Series Trust (the “Trust”), and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) and Rule 488(a) of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), we request that effectiveness of Post-Effective Amendment No. 590 under the Securities Act and Post-Effective Amendment No. 603 under the Investment Company Act of 1940, as amended, filed on Form N-1A on behalf of the Trust on December 29, 2014 be accelerated to December 31, 2014. Very truly yours, IMST DISTRIBUTORS, LLC By: /s/ Mark Fairbanks Name: Mark Fairbanks Title: President
